Citation Nr: 1041650	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-36 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the cervical spine.

2.  Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to March 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that denied the benefits sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The medical evidence demonstrates that the Veteran has no 
worse than level II hearing in the right ear and level IV hearing 
in the left ear.

2.  The Veteran's cervical spine disability is manifested by 
forward flexion limited to no less than 40 degrees, and a 
combined range of motion of the cervical spine greater than170 
degrees but not greater than 335 degrees.  There is no evidence 
of muscle spasm, guarding, or localized tenderness resulting in 
abnormal gait or abnormal spinal contour, or; vertebral body 
fracture with loss of 50 percent or more of the height.  
Neurological manifestations associated with the service-connected 
cervical spine disability have not been shown.  It has not been 
productive of any incapacitating episodes within the past 12 
months.  Ankylosis and neurological manifestations associated 
with the service-connected cervical spine disability have not 
been shown.

3.  The Veteran's hypertension is not manifested by blood 
pressure readings of diastolic pressures of predominantly 110 or 
more or by systolic pressures of predominantly 200 or more.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2010).

2.  The criteria for a rating higher than 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).

3.  The criteria for a rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.119, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In August 2005, prior to the initial adjudication of the claims, 
the Veteran was notified of the evidence not of record that was 
necessary to substantiate the claims.  He was told that he needed 
to provide the names of any person, agency, or company who had 
additional records to help decide his claims.  He was informed 
that VA would review his claims and determine what additional 
information was needed to process his claims, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of these claims.  In July 2008, the Veteran indicated that he had 
no additional evidence to submit in support of his claims.

The Veteran notified of what type of information and evidence he 
needed to substantiate a claim for an increased rating in July 
2008.  Therefore, the Veteran has actual knowledge of the rating 
element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records relevant 
to the issues on appeal have been requested or obtained.  VA 
examinations pertinent to the Veteran's claims were obtained in 
May 2005, June 2007, December 2009, and June 2010.  A review of 
those reports of examination shows that all subjective and 
objective findings necessary for evaluation of the Veteran's 
claims were observed and recorded.  Thus, the examinations appear 
complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  With respect to the Veteran's claim for an increased 
rating for bilateral hearing loss, while the June 2010 VA 
examiner failed to comment on the functional effects caused by 
the Veteran's hearing loss, the Board finds that June 2010 VA 
examination is adequate for VA purposes and that VA is not 
obligated to provide a second examination in this case because 
the evidence does not support the Veteran's claim for an 
increased rating for bilateral hearing loss.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Additionally, even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination, and here the Veteran has not 
presented any evidence that the examination was defective or that 
there was any prejudice caused by any deficiency in the 
examination.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.
In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 
4 (2010).  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects the 
ability to function under the ordinary conditions of daily life, 
and the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Cervical Spine

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. 
§ 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2010), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
cervical spine is considered a group of minor joints, ratable on 
a parity with a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  The criteria for rating 
traumatic arthritis in Diagnostic Code 5010 direct that the 
evaluation of arthritis be conducted under DC 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2010).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings cannot be 
combined with ratings based on limitation of motion of the same 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note (1) (2010).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The 
use of terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2010).

The Board has rated the Veteran's cervical spine disability under 
multiple diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such ratings involve consideration 
of the level of impairment of a Veteran's ability to engage in 
ordinary activities, to include employment, and an assessment of 
the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2010).

The Veteran's cervical spine disability has been rated as 10 
percent disabling under Diagnostic Code 5242, which pertains to 
degenerative arthritis of the spine.  Other applicable codes 
include Diagnostic Code 5243, which pertains to intervertebral 
disc syndrome and Diagnostic Code 5237, which pertains to 
lumbosacral or cervical strain.  38 C.F.R. § 4.71a (2010).
 
The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease provides that a rating of 10 
percent is warranted where the evidence shows forward flexion of 
the lumbar spine greater than 30 degrees, but not greater than 40 
degrees; or combine range of motion of the cervical spine greater 
than 170 degrees, but not greater than 335 degrees; or muscle 
spasm, guarding or localized tenderness not resulting in abnormal 
contour; or a vertebral fracture with loss of 50 percent or more 
of height.  A rating of 20 percent is warranted where the 
evidence shows there is forward flexion of the cervical spine 
greater than 15 degrees, but not greater than 30 degrees; or the 
combined range of motion of the cervical spine not greater than 
170 degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A rating of 30 percent 
is warranted where forward flexion of the cervical spine is 15 
degrees or less, or, for favorable ankylosis of the entire 
cervical spine.  Finally, a rating of 40 percent is warranted for 
unfavorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a (2010).

The criteria for Intervertebral Disc Syndrome in Diagnostic Code 
5243, permit rating under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2010).  The Incapacitating Episode Formula provides that a 
10 percent rating is warranted with incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during the past 12 months.  A 20 percent rating is 
warranted with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted with incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  Finally, a 60 percent 
rating is warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a (2010).

Incapacitating episodes are defined as episodes requiring bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a (2010).

When rating diseases and injuries of the spine, any associated 
objective neurological abnormalities should be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2010).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, 
left and right lateral flexion are 0 to 45 degrees, and left and 
right lateral rotation are 0 to 80 degrees.  Normal ranges of 
motion for each component of spinal motion provided are the 
maximum usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases 
and Injuries of the Spine, Note 2 (2010).

It has not been contended or shown in this case that the Veteran 
has residuals of a fracture of the vertebra (5235), sacroiliac 
injury or weakness (5236), spinal stenosis (5238), 
spondylolisthesis or segmental instability (DC 5239), ankylosing 
spondylitis (5240), or spinal fusion (DC 5241).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in this case.

On VA examination in May 2005, the Veteran presented with 
complaints of a little neck pain with some morning stiffness that 
occurred about two times a week.  He was able to turn his neck 
without any problems and denied any symptoms of radiculopathy  On 
examination, range of motion of the cervical spine indicated 45 
degrees forward, backward, and left and right flexion; and 80 
degrees rotation to the left and right.  The Veteran was 
diagnosed with degenerative joint disease of the cervical spine 
with no significant loss of function and minimal pain.  An X-ray 
examination of the cervical spine indicated mild discogenic 
degenerative disease at C3-4, C5-6, and C6-7.  No fractures or 
subluxations were visualized and the craniocervical junction 
appeared to be normal.

On VA spine examination in December 2009, the Veteran presented 
with complaints of discomfort, cracking, and popping of the neck.  
He treated his cervical spine symptoms with Ben-gay, extra 
strength Tylenol, and a heating pad.  Morning stiffness lasted 
for about an hour with pain upon rotation of the head.  There was 
no history of hospitalization or surgery of the neck.  The 
Veteran denied fatigue and weakness, but complained of decreased 
motion of the cervical spine, stiffness, and spasms.  Pain was 
moderate to severe and described as sharp and aching and occurred 
one to six days a week without radiation.  The Veteran denied any 
flare-ups of his cervical spine disability.  On examination of 
the spine, posture and gait were normal.  There was no evidence 
of cervical spine ankylosis or scoliosis or evidence of spasm, 
atrophy, guarding, pain with motion, tenderness, or weakness.  
Motor, sensory, and reflex examinations of the upper extremities 
were unremarkable.  Range of motion testing of the cervical spine 
indicated 140 degrees flexion and extension; 30 degrees left and 
right lateral flexion; 60 degrees left and right lateral 
rotation, with no objective evidence of pain on active range of 
motion.  Nor was there objective evidence of pain following 
repetitive motion or additional limitations after repetitive use.  
It was noted that the Veteran was a mail carrier and was 
currently employed.  He was diagnosed with degenerative disc 
disease of the cervical spine with significant effects on his 
occupation as he had pain with lifting and carrying items.  The 
Veteran's cervical spine disability caused no problems with 
shopping, feeding, and toileting; had mild effects on bathing, 
dressing, and grooming; and moderate effects on chores, exercise, 
sports, recreation, and traveling.

The Board finds that the Veteran is not entitled to a higher 
rating under the General Rating Formula which provides that a 20 
percent is warranted where the evidence shows there is forward 
flexion of the cervical spine greater than 15 degrees, but not 
greater than 30 degrees; or the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  On VA examination in May 2005 range of motion testing 
revealed 45 degrees forward, backward, and left and right 
flexion; and 80 degrees rotation to the left and right.  On VA 
examination in December 2009, the cervical spine had 40 degrees 
flexion and extension, 30 degrees left and right lateral flexion, 
and 60 degrees left and right lateral rotation.  While the 
Veteran's motion of the cervical spine is limited, that motion is 
not limited to within a range of motion that warrants a 20 
percent rating.  Furthermore, abnormal spinal contour was not 
shown.  Accordingly, the Board finds that the competent medical 
evidence does not support a finding that the Veteran is entitled 
to a rating in excess of 10 percent under the General Ratings 
Formula for Diseases of and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242 (2010).

The Board also finds that the Veteran is not entitled to a rating 
in excess of 10 percent based upon the diagnostic criteria 
pertaining to Intervertebral Disc Syndrome.  Under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 20 percent rating is warranted with incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months.  On VA examination in 
May 2005, the Veteran presented with complaints of a little neck 
pain with some morning stiffness that occurred about two times a 
week.  However, on VA examination in December 2009, the Veteran 
denied any flare-ups of his cervical spine disability.  While the 
Veteran may experience some episodes of incapacitation, there is 
no objective evidence that those episodes required bed rest and 
treatment prescribed by a physician.  Accordingly, the Board 
finds that the evidence does not show incapacitating episodes or 
prescribed bed rest by a physician in any year under 
consideration during the pendency of the appeal.  Therefore, an 
increased rating is not warranted under the criteria for rating 
intervertebral disc syndrome based on incapacitating episodes.

As the Veteran is not entitled to an increased rating based upon 
incapacitating episodes, it is necessary to determine whether the 
Veteran is entitled to a higher rating based upon any combined 
orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA examination 
in May 2005 range of motion testing of the cervical spine 
indicated 45 degrees forward, backward, and left and right 
flexion; and 80 degrees rotation to the left and right with no 
objective evidence of pain on active range of motion.  On VA 
examination in December 2009, range of motion testing of the 
cervical spine indicated 40 degrees flexion and extension; 30 
degrees left and right lateral flexion; 60 degrees left and right 
lateral rotation, with no objective evidence of pain on active 
range of motion.  Therefore, the Board finds that the 
requirements for a higher rating under the General Rating 
Formula, forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees; or the combined range 
of motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis are not shown.  Therefore, an 
orthopedic rating of no more than 10 percent is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  
Disability from neurological disorders is rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a (2009).

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2010).

Diagnostic Codes 8510 and 8511 provide the rating criteria for 
paralysis of the upper and middle radicular groups, and therefore 
neuritis and neuralgia of those nerves. Complete paralysis of the 
those nerves, which is rated as 70 percent disabling for the 
major arm, and as 60 percent disabling for the minor arm, 
contemplates the complete loss or severe limitation of shoulder 
and elbow movements, with hand and wrist movements not affected, 
and the complete loss of abduction and rotation of the arm, 
flexion of the elbow, and complete loss or severe limitation of 
extension of the wrist. Disability ratings of 20 percent, 40 
percent and 50 percent are assignable for incomplete paralysis 
which is mild, moderate or moderately severe in degree, for the 
major arm, and as 20 percent, 30 percent, and 40 percent, for the 
minor arm, respectively.  38 C.F.R. § 4.124a, DCs 8510, 8511 
(2010).  Diagnostic Codes 8610 and 8611 refer to neuritis of the 
upper and middle radicular group nerves, and DCs 8710 and 8711 
refer to neuralgia of the upper and middle radicular nerves.

On VA spine examination in May 2005, sensation was intact to 
light touch throughout the lower extremities.  Motor strength was 
5/5 throughout the lower extremities.  On VA spine examination in 
December 2009, the Veteran complained of cervical spine stiffness 
and spasms, but denied any radiating pain.  On examination, there 
was no evidence of spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness.  Motor, sensory, and reflex examinations 
of the upper extremities were unremarkable.

In this case, findings in the medical records do not support a 
conclusion that the Veteran has radiculopathy, or that he has any 
other objective neurological symptoms that relate to his cervical 
spine disability that could be assigned any separate compensable 
rating.  Physical examination has consistently demonstrated 
negligible or no neurological impairment or sensory impairments, 
and he has not been diagnosed with any specific neurologic 
pathology.  Additionally, no muscle atrophy is present.  
Therefore, the Board finds that the Veteran is not entitled to an 
increased rating for his cervical spine disability based upon 
consideration of any neurologic residuals because there are not 
independently ratable neurologic residuals shown or diagnosed by 
the treating and examining physicians.

The Board has determined that the Veteran is entitled to no more 
than a 10 percent disability rating under any of the spinal 
rating criteria applicable.  Consideration has been given to the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  The Board 
has considered the Veteran's complaints of flare-ups and pain, as 
well as all evidence of record related to limitation of motion, 
incoordination, fatigability, and pain on motion in determining 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased rating greater than 10 
percent.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the 
Board finds that there is no basis for assigning a rating in 
excess of 10 percent because the evidence does not show that the 
Veteran has forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees; or the combined range 
of motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, even considering any additional 
limitation due to pain or flare-ups.

The Board notes that the Veteran complained that his cervical 
spine disability caused difficulty with lifting and carrying that 
he was required to perform as a mail carrier on VA examination in 
December 2009.  However, the Board finds that the Veteran's 
service-connected cervical spine disability does not present such 
an unusual or exceptional disability picture at any time so as to 
require consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1) (2010).  The objective medical evidence of record 
shows that manifestations of the Veteran's service-connected 
cervical spine disability do not result in a marked functional 
impairment in any way or to a degree other than that addressed by 
VA's Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (2010).  
Consequently, the Board concludes that referral of this case for 
consideration of an extraschedular rating is not warranted.  Thun 
v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity 
of his cervical spine disability.  Lay statements are considered 
to be competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  However, as a layperson, the Veteran is not competent to 
provide an opinion requiring medical knowledge, such as whether 
the current symptoms satisfy diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, the Veteran's own assertions do not 
constitute competent medical evidence in support of an increased 
rating for a cervical spine disability.

In sum, the weight of the credible evidence demonstrates that the 
orthopedic manifestations of the Veteran's cervical spine 
disability warrant no more than a 10 percent rating at any time 
during the pendency of this appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board finds that the Veteran is not entitled to a separate rating 
for any neurological component of his cervical spine disability 
as there objective evidence does not show any independently 
ratable neurological manifestations that would warrant a 
compensable rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Ratings for bilateral defective hearing range from noncompensable 
to 100 percent.  The basic method of rating hearing loss involves 
audiological test results of organic impairment of hearing acuity 
as measured by the results of controlled speech discrimination 
tests (Maryland CNC), together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. §§ 4.85- 4.87, 
Diagnostic Codes 6100 to 6110, Tables VI, VIa, VII (2010).  The 
rating of hearing impairment applies a structured formula which 
is essentially a mechanical application of the rating schedule to 
numeric designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  When the average 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral. Each ear will be evaluated separately.  
38 C.F.R. § 4.86 (2010).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for bilateral hearing loss.

On VA audiological examination in May 2005, pure tone air 
conduction thresholds in the right ear at 1000, 2000, 3000, and 
4000 Hertz were 25, 45, 50, and 35, with an average of 39 
decibels in the right ear.  The pure tone air conduction 
thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz 
were 30, 55, 60, and 65 with an average of 53 decibels.  Speech 
recognition scores in the right and left ears were 85 and 80 
percent.  The Veteran was diagnosed with moderate high-frequency 
sensorineural hearing loss in the right ear, and moderate to 
moderately-severe high-frequency sensorineural hearing loss in 
the left ear.

Those audiometric findings show level II hearing in the right ear 
and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI 
(2010).  The proper rating where the better ear is assigned a 
Roman Numeral II and the poorer ear is assigned a Roman Numeral 
IV is 0 percent.  38 C.F.R. § 4.85, Table VII (2010).

On VA audiological examination in June 2010, pure tone air 
conduction thresholds in the right ear at 1000, 2000, 3000, and 
4000 Hertz were 30, 50, 55, and 45, with an average of 45 
decibels in the right ear.  The pure tone air conduction 
thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz 
were 45, 60, 65, and 65, with an average of 59 decibels.  Speech 
recognition scores were 80 bilaterally.  The Veteran was 
diagnosed with normal sloping to moderately severe sensorineural 
hearing loss in the right ear with normal sloping to severe 
sensorineural hearing loss in the left ear.

Those audiometric findings reflect level III hearing in the right 
ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI (2010).  The proper rating where the better ear is 
assigned a Roman Numeral III and the poorer ear is assigned a 
Roman Numeral IV is 10 percent.  38 C.F.R. § 4.85, Table VII 
(2010).

The Board notes that the Veteran has not contended that he has 
lost any time from work due to his bilateral hearing loss.  The 
Board thus finds that the Veteran's service-connected bilateral 
hearing loss does not present such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected bilateral hearing loss do not 
result in a marked functional impairment in any way or to a 
degree other than that addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Consequently, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996).

The Board recognizes the Veteran's contention as to the severity 
of his bilateral hearing loss.  Lay statements are considered to 
be competent evidence when describing the features or symptoms of 
an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
However, as a layperson, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as whether the 
current symptoms satisfy diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, the Veteran's own assertions do not 
constitute competent medical evidence in support of an increased 
rating for bilateral hearing loss.

In sum, the weight of the credible evidence demonstrates that the 
Veteran's bilateral hearing loss warrants no more than a 10 
percent rating at any time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Hypertension

The Veteran's hypertension is rated 10 percent under Diagnostic 
Code 7101, which pertains to hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  Diagnostic 
Code 7101 defines hypertension as diastolic blood pressure 
predominantly 90 or greater.  Isolated systolic hypertension is 
defined as systolic blood pressure predominately 160 or greater 
with a diastolic blood pressure of less than 90.  A 10 percent 
rating is warranted for diastolic pressure of predominantly 100 
or more; systolic pressure of predominantly 160 or more; or with 
a history of diastolic pressure of predominantly 100 or more with 
continuous medication required for control.  A 20 percent is 
warranted for diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  A 40 percent rating 
is warranted for diastolic pressure of 120 or more.  A 60 percent 
rating is warranted for diastolic pressure of 130 or more.  
38 C.F.R. § 4.104, DC 7101 (2010).

VA medical records dated in June 2004 and July 2004 show that the 
Veteran was taking prescribed medication for treatment of his 
hypertension.  In September 2004, he had a blood pressure 
readings of 195/88 and 192/82.  The Veteran was diagnosed with 
hypertension and it was recommended that he continue his exercise 
program and take his medication.  In February 2005, his blood 
pressure readings were 202/88, 180/80, and 185/82.  A May 2005 
report shows a blood pressure reading of 166/60.  In June 2007, 
the Veteran reported a home blood pressure reading of 180/80.  
The Veteran also had readings of 202/84, 200/88, and 183/81.  On 
examination in June 2007, his blood pressure readings were 200/85 
and 220/96.  Upon recheck, the examiner report blood pressures of 
200/160/80 in the left arm and 185/140/80 in the right arm.

On VA examination in May 2005, it was noted that the Veteran's 
hypertension had not been well-controlled.  However, he had no 
known complications and denied chest pains and shortness of 
breath.  The Veteran had no central nervous system symptoms and 
renal function was normal.  Over the past four years, the 
Veteran's systolic pressure ranged from 160 to 205 with diastolic 
pressure from 60 to 90.  On examination, his blood pressure 
readings were 200/80, 166/70, and 171/73.  The Veteran was 
diagnosed with poorly-controlled hypertension with a wide pulse 
pressure indicative of decreased arterial compliance.  There were 
no other apparent complications.

VA medical records dated in June 2005 indicate blood pressure 
readings of 172/76 and 158/74.  The Veteran's hypertension was 
determined to be under moderately good control. 

A private treatment record dated in September 2005 indicates a 
diagnosis of 172/65.

VA medical records dated in October 2005, show blood pressure 
readings of 140/80 and 140/78.  In February 2006, the Veteran's 
blood pressure reading was 138/76.  In July 2006, his 
hypertension was well-controlled with a reading of 126/80.

On VA heart examination in June 2007, the Veteran had a blood 
pressure reading of 142/98 and he was diagnosed with essential 
hypertension.

VA medical records dated in April 2007 show that the Veteran 
reported that his blood pressure readings at home were slightly 
elevated with systolic pressure from 160 to 170.  On examination, 
his readings were 200/88 and 178/82.  He was diagnosed with 
hypertension not controlled on medication and it was recommended 
that he increase his medication.

On VA hypertension examination in December 2009, the Veteran had 
blood pressure readings of 157/70, 161/66 and 172/79.  The 
Veteran was diagnosed with essential hypertension without effects 
on his usual daily activities.

Based on the evidence of record, the Board finds that the 
Veteran's hypertension does not warrant a 20 percent rating under 
DC 7101 for the period on appeal.  The evidence fails to show 
diastolic blood pressure readings of predominantly 110 or more or 
systolic blood pressure readings of predominantly 200 or more as 
required for a 20 percent rating.  While there are some systolic 
readings of 200 or more, the systolic pressure readings are 
predominantly below 200.  Therefore, although the Board is 
sympathetic to the Veteran's claim, and is mindful that he 
consistently takes medication to control his hypertension, 
nevertheless the Board finds that a 20 percent rating is not 
warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  

The Board notes that the Veteran has not contended that he has 
lost time from work due to his hypertension.  The Board thus 
finds that the Veteran's service-connected hypertension does not 
present such an unusual or exceptional disability picture at any 
time so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
The objective medical evidence of record shows that 
manifestations of the Veteran's service-connected hypertension do 
not result in a marked functional impairment in any way or to a 
degree other than that addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Consequently, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996).

The Board recognizes the Veteran's contention as to the severity 
of his hypertension.  Lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
However, as a layperson, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as whether the 
current symptoms satisfy diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, the Veteran's own assertions do not 
constitute competent medical evidence in support of an increased 
rating for hypertension.

In sum, the weight of the credible evidence demonstrates that the 
Veteran's hypertension warrants no more than a 10 percent rating 
at any time during the pendency of this appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

A rating in excess of 10 percent for degenerative arthritis of 
the cervical spine is denied.

A rating in excess of 10 percent for bilateral hearing loss is 
denied.

A rating in excess of 10 percent for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


